The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-15 and 17-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 20, 2019 and February 12, 2021 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: due to a typing error instead of “at least 25oC” should be “at least 250C”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/487,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a composition comprising: a) about 5 to about 40 parts by weight of a solute copolymer component optionally having one Tg or Tm of at least 250C.; b) about 60 to about 95 parts by weight of a solvent monomer component comprising (meth)acrylate monomers and a multifunctional acrylate, wherein the sum of a) and b) is 100 parts by weight; and c) about 5 to about 100 parts of a plasticizer, relative to 100 parts a) and b) described in claims 1-20 of US’217 is substantially identical to a composition comprising: a) about 5 to about 40 parts by weight of a solute copolymer component optionally having one Tg or Tm of at least 250C; b) about 60 to about 95 parts by weight of a solvent monomer component comprising (meth)acrylate monomers and a multifunctional acrylate, wherein the sum of a) and b) is 100 parts by weight; and c) about 5 to about 100 parts of a plasticizer component, relative to 100 parts a) and b), wherein the plasticizer component comprises at least one plasticizer comprising an acid group, described in claims 1-15 and 17-21 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Zhu et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2010/0137469 A1) in view of Kanai et al. (JP 2006-328094 A).   
With regard to the limitations of claims 1-3, 6, and 9-14, Zhu discloses a syrup polymer composition comprising: 
a) 5 to 40 parts by weight of a solute copolymer component optionally having one Tg or Tm of at least 250 C.; 
b) 60 to 95 parts by weight of a solvent monomer component comprising (meth)acrylate monomers and a multi-functional acrylate, the sum of a) and b) is 100 parts by weight; and 
c) 5 to 100 parts of plasticizer relative to 100 parts a) and b) (page 3, line 23-page 4, line 8; and claims 1 and 2). 
Also, Zhu discloses that the solvent monomer component comprises: a) 60 to 90 parts by weight of low Tg monomers; b) 0 to 5 parts of acid functional monomers; c) 0 to 5 parts of a non-acid functional polar monomer; d) 10 to 40 parts of a multi-acrylate; the sum being 100 parts by weight (claim 4).
Furthermore it is noted that the amounts of the solute copolymer, the solvent monomer component, and the plasticizer component are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claims 1-3, 6 and 9-14, Zhu does not disclose the usage of the plasticizer component comprising at least one plasticizer having an acid group. 
Kanai discloses an adhesive composition comprising a multi-functional (meth)acrylate (A); a single functional (meth)acrylate (B); at least one (C) selected from a group consisting of a fatty acid or its derivatives, an organic phosphorus-based compound and a polyester plasticizer; and a photopolymerization initiator (D), wherein the component (C) comprises capric acid, lauric acid. etc. (claims 1-5; paragraph [0026]).
Both references are analogous art because they are from the same field of endeavor concerning new acrylate based adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate plasticizer component comprising at least one plasticizer having an acid group as taught by Kanai in Zhu’s acrylate based adhesive composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 1-3, 6, and 9-14.
With regard to the limitations of claims 1, 2, and 6, the combined teaching of Zhu and Kanai does not disclose the solute copolymer component optionally having one Tg or Tm of at least 250 C. 
However, in view of substantially identical acrylate based adhesive composition comprising substantially identical solute (meth)acrylate copolymer component between the combined teaching of Zhu and Kanai, and instant claims, it is the Examiner’s position that Zhu and Kanai’s solute (meth)acrylate copolymer possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 7-8, Zhu discloses 2-hydroxyethyl (meth)acrylate, etc. as non-acid functional polar monomers. and oleic acid etc. as acid functional monomers (page 4, line 16 through page 5, line 13). 
With regard to the limitations of claims 15 and 17, Zhu discloses a cured adhesive film (page 6, line 9; claims 1, 10). 
The additional features of claims 17 and 18 are not explicitly disclosed in combined teaching of Zhu and Kanai. However, since the film of claim 16 would be easily derived by a person skilled in the art from the combination of the teachings of Zhu and Kanai as described above. there would be no meaningful differences between the physical properties of the cured adhesive film derived from the combined teaching of Zhu and Kanai and claims 17 and 18. 
With regard to the limitations of claim 19, Zhu discloses that the adhesive composition is used to bond polarizers to modules of a liquid crystal display (page 2, lines 5-9). 
With regard to the limitations of claims 20 and 21, Zhu discloses an adhesive article comprising a substrate (a solar control multi- layer film) and a coating of the cured adhesive of claim 1 on a surface thereof (page 18, lines 3-7; claims 1, 19, 23).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Zhu et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2010/0137469 A1) in view of Kanai et al. (JP 2006-328094 A) as applied to claims 1-3, 6-15 and 17-21   above and further in view of Lipscomb et al. (U.S. Patent Application Publication 2017/0362399 A1).   
The disclosure of Zhu and Kanai’s references resided in § 5 is incorporated herein by reference.   
With regard to the limitations of claim 4, the combines teaching of Zhu and Kanai does not disclose that solute copolymer component comprises a poly(vinyl butyral). 
Lipscomb discloses a film comprising: 
(meth)acrylic polymer and polyvinyl acetal resin comprising polymerized units having the following formula

    PNG
    media_image1.png
    231
    292
    media_image1.png
    Greyscale

wherein R1 is hydrogen or a C1-C7 alkyl group; wherein the film has a tensile elastic modulus of at least 1 MPa at 25 C and 1 hertz and a Tg less than 300C. and wherein the film comprises polyvinyl butyral (claims 1, 10). 
All of the above-mentioned references are analogous art because they are from the same field of endeavor concerning new acrylate based adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the poly(vinyl butyral).as the solute copolymer as taught by Lipscomb in Zhu and Kanai’s acrylate based adhesive composition with reasonable expectation of success in order to obtain a film having high tensile elastic modulus (US’399, claim 1), and thus to arrive at the subject matter of instant claim 4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Zhu et al. (WO 2014-209644 A1 or U.S. Patent Application Publication 2010/0137469 A1) in view of Kanai et al. (JP 2006-328094 A) as applied to claims 1-3, 6-15 and 17-21     above and further in view of Yoshida et al. (U.S. Patent 5,869,598).   
The disclosure of Zhu and Kanai’s references resided in § 5 is incorporated herein by reference.   
	With regard to the limitations of claim 5, the combined teaching of Zhu and Kanai does not disclose that the solute copolymer comprises a block copolymer of poly(methyl methacrylate) and poly(n-butyl acrylate).
Yoshida discloses a tacky adhesive composition produced by dissolving and/or dispersing (A) an acrylic graft polymer obtained by copolymerizing a monomer mixture containing an alkyl (meth)acrylate monomer in the presence of a high glass-transition temperature polymer incompatible with the polymer derived from the component (A) and having a glass transition temperature of 273°K or higher (preferable 300°K=26.85 °C) m (B) an organic solvent (claims 1, 3-4), wherein the high glass-transition temperature polymer comprises PMMA (polymethylmethacrylate) having a high Tg) - PBA (polybutyl acrylate) (having a low Tg) block copolymer (col. 14, line 59 through col. 15, line 11). 
	All of the above-mentioned references are analogous art because they are from the same field of endeavor concerning new acrylate based adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate a block copolymer of poly(methyl methacrylate) and poly(n-butyl acrylate) as the solute copolymer as taught by Yoshida in Zhu and Kanai’s acrylate based adhesive composition because if a continuous phase of polymer segments deriving from polymers having a low Tg is formed by the same combination as mentioned above, there is obtained a block polymer which is favorable for films (carriers, coating films) having high strength and high elongation, hot-melt pressure sensitive adhesives, hot-melt adhesives, thermoplastic elastomers, and so on (US’598, col. 14, lines 52-59), and thus to arrive at the subject matter of instant claim 5.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Welke et al (U.S. Patent Application Publication 2004/0137222 A1) and Murakami et al. al (U.S. Patent Application Publication 2008/0299388 A1) are shown on the Notice of References Cited Form (PTO-892). 
Welke discloses a syrup polymer composition that is made from 61.4% 2-ethylhexyl acrylate (as polymer properties states has a glass transition temperature -50°C). The degree of polymerization to make the syrup to be from 2 to 30% (paragraph [0060]) and 6-7% in the examples. The addition of a plasticizer at 1.1 % and a crosslinker compound that is hexanediol diacrylate (reading on a multifunctional acrylate) (paragraph [0163]; example 1). 
Welke discloses that the crosslinking compound is from 0.01 to 10% of the entire composition (paragraph [0051]) which reads on the amounts of hexanediol diacrylate added in the examples in the specification.
Murakami discloses a pressure-sensitive adhesive composition capable of giving a pressure-sensitive adhesive sheet which simultaneously realizes satisfactory holding power, adhesion, and peel resistance in peeling from curved surfaces, while balancing these properties, and has satisfactory heat resistance. The composition comprises the following ingredients: (A) a maleimide crosslinking agent having two or more maleimide groups per molecule; (B) a monomer which, when caused to homopolymerize, gives a homopolymer having a glass transition temperature of -400C. or lower; (C) a carboxylated monomer copolymerizable with the monomer of the ingredient (B); and (D) a photopolymerization initiator, the maleimide crosslinking agent of the ingredient (A) being contained in an amount of 0.01-2 parts by weight per 100 parts by weight of the sum of the monomers of the ingredients (B) and (C) (abstract). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764